Citation Nr: 0907797	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-37 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease with instability of the right 
knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease with pain and limitation of 
flexion of the right knee. 

3.  Entitlement to service connection for a right hip 
condition including degenerative joint disease, to include as 
secondary to the Veteran's service-connected right knee 
condition.

4.  Entitlement to service connection for a low back 
condition including compressive changes at T12-L1 with 
degenerative joint disease, to include as secondary to the 
Veteran's service-connected right knee condition.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1961 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2004 and 
August 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which 
respectively granted service connection for degenerative 
joint disease of the right knee and denied entitlement to 
service connection for the Veteran's right hip, low back, and 
hearing conditions.

The Veteran appeared before the undersigned Veterans Law 
Judge in a  videoconference hearing from Montgomery, Alabama 
in December 2008 to present testimony on the issues on 
appeal.  The hearing transcript has been associated with the 
claims file.




FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's right knee 
condition is primarily manifested by painful movement, 
weakness, and instability or "giving way" of the knee.  

2.  Range of motion testing shows pain on motion of the right 
knee, but with limitation of flexion to no less than 60 
degrees.  

3.  There is no record of treatment for a right hip condition 
prior to March 2007, several decades after discharge from 
military service.  The medical evidence of record does not 
establish that the Veteran's hip condition was proximately 
caused or aggravated by the Veteran's service-connected right 
knee disability.

4.  The Veteran reported onset of chronic low back pain in 
approximately August 2005, over 40 years after discharge from 
military service.  The medical evidence of record does not 
establish that the diagnosed back condition was proximately 
caused or aggravated by the Veteran's service-connected right 
knee disability. 

5.  A current diagnosis of hearing loss is not demonstrated 
by the record.

6.  A current diagnosis of tinnitus is not demonstrated by 
the record.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for degenerative joint disease with instability of 
the right knee are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.27, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010-5257 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease with pain and 
limitation of flexion of the right knee are not met at any 
time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-
5260 (2008).

3.  The Veteran's right hip condition, including degenerative 
joint disease, is not proximately caused or aggravated by his 
service-connected right knee condition, nor does the evidence 
show that it is attributable to military service in any other 
way.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.309, 3.310 
(2008).

4.  The Veteran's low back condition, including compressive 
changes at T12-L1 with degenerative joint disease, is not 
proximately caused or aggravated by his service-connected 
right knee condition, nor does the evidence show that it is 
attributable to military service in any other way.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.309, 3.310 (2008).

5.  Hearing loss was not incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, January 2006, March 
2006, and April 2008, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  
The AOJ notified the Veteran of information and evidence 
necessary to substantiate his claims for service connection 
for a right hip condition, a low back condition, hearing 
loss, and tinnitus, as well as his claim for increased rating 
for degenerative joint disease of the right knee.  The notice 
letters also described the information and evidence that VA 
would seek to provide, and information and evidence that the 
Veteran was expected to provide.  The March 2006 notice 
letter informed the Veteran of the process by which initial 
disability ratings and effective dates are established, prior 
to the denial of the service connection benefits currently on 
appeal.  This notice fully complies with the applicable 
regulations and case law relevant to service connection 
claims.

Due to the nature of the claim for an increased rating for 
the Veteran's right knee disability, as it is specifically an 
appeal of the initial rating assigned in conjunction with the 
grant of service connection, adequate notice was not 
delivered prior to the initial assignment of the rating.  
However, once service connection is granted, the claim is 
substantiated and prior notice defects are rendered non-
prejudicial.  Goodwin v. Peake, 22  Vet. App. 128 (2008).  
Thus, VA's duty to notify with respect to the increased 
rating claim is also satisfied.

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims pertaining 
to conditions of the knee, hip, and spine. 

The Veteran has not been provided with a medical examination 
for hearing loss and tinnitus.  However, one is not required 
in this case.  Although the Veteran provides an anecdotal 
statement that he has experienced  hearing loss and tinnitus 
since military service, there is no evidence that the Veteran 
has ever been diagnosed with or sought treatment for any 
hearing impairment.  Instead, at an August 2007 appointment 
with a VA otolaryngologist (ear, nose and throat specialist), 
the Veteran's ears were examined as one component of 
evaluation of a nonservice-connected condition.  However, the 
Veteran did not disclose any hearing impairment or tinnitus 
despite the clear opportunity to do so at that time.  See VA 
treatment record, August 2007.  

The Board acknowledges that hearing loss and tinnitus are 
symptoms capable of lay observation, however the Veteran 
asserts that he has continuously experienced these symptoms 
for a period of over 40 years, without seeking treatment for 
either condition.  The Board finds the absence of medical 
treatment to be evidence against the credibility of 
continuity of symptomatology.  See Maxon v. Grober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (noting that it was proper to 
consider the Veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised).  Thus, in the absence of credible 
evidence of a current disability, there is no duty to provide 
a VA medical exam or further medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  The duty to assist has been fulfilled.

Disability Evaluations

The Veteran seeks a higher evaluation for his service-
connected degenerative joint disease of the right knee, 
currently evaluated with separate ratings of 20 percent based 
on instability and 10 percent for arthritis with painful 
limitation of motion.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as in the instant 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection was originally established for a right 
knee disability by rating decision in April 2004.  At that 
time, the disability was evaluated as 10 percent disabling 
under DC 5257.  By rating decision in October 2004, the 
evaluation for degenerative joint disease of the right knee 
was increased to 20 percent disabling based on instability 
under DC 5010-5257, with an additional 10 percent for 
arthritis based upon additional disability as evidenced by 
limitation of motion under DC 5010-5260.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code (here, 5010 for traumatic arthritis) requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen (here, 5257 for instability of the knee, and 
5260 for limitation of flexion).  See 38 C.F.R. § 4.27 
(2008).  

The diagnostic criteria applicable to recurrent subluxation 
or lateral instability of the knee is found at 38 C.F.R. 
§ 4.71a, DC 5257 (2008).  Under that code, slight impairment 
is assigned a 10 percent rating, moderate impairment a 20 
percent rating, and severe impairment warrants a 30 percent 
rating.  The Veteran is currently assigned a 20 percent 
evaluation based on moderate instability.  During his hearing 
before the Board in December 2008, the Veteran testified that 
his knee may give way "a couple of times a month" and that 
it has interfered in his ability to play golf and requires 
him to use a handrail when climbing stairs.  He states that 
it has also affected his employability in that he is limited 
in his ability to climb ladders or stand for long periods of 
time.  See Board hearing transcript, December 2008.  The 
September 2006 VA examiner specifically labels the extent of 
the Veteran's instability of the right knee as being moderate 
in nature, and the Board finds that the impairment of earning 
capacity and effect on the Veteran's daily life is compatible 
with a moderate impairment.  Thus, a higher rating for severe 
impairment is not applicable under DC 5257.  

However, the Veteran's right knee disability is due to 
arthritis which requires the consideration of additional 
rating criteria.  The diagnostic code for traumatic 
arthritis, DC 5010, directs that arthritis due to trauma be 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 
5003.  Under that code, the rating schedule directs that 
degenerative arthritis that has been established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  It further states that when the limitation 
of motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2008).

X-ray studies of record confirm osteoarthritic changes of the 
knee.  See VA outpatient treatment record, January 2003 
citing VA X-ray result, December 2002.  Thus, DC 5010 (and by 
reference 5003) are applicable, and direct the Board's 
attention to the diagnostic criteria for limitation of motion 
referable to the knee and leg, which are found at 38 C.F.R. 
§ 4.71a, DCs 5256, 5260-61. 

First, DC 5256 rates based on the presence of ankylosis, or 
immobility of the joint.  As the Veteran exhibits movement in 
his knee joint throughout the period of this appeal, DC 5256 
is inapplicable.  

Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
Flexion limited to 30 degrees warrants a 20 percent rating, 
while flexion limited to 15 degrees warrants the maximum 30 
percent rating.  

Upon examination, this Veteran has exhibited no less than 60 
degrees of flexion of the right knee.  See VA examinations 
dated in March 2004 (finding flexion of 110 degrees), August 
2004 (100 degrees), September 2006 (84 degrees), & April 2008 
(60 degrees).  Although the Veteran has exhibited a steady 
worsening of ability to flex the knee over time, a 
compensable rating is not available under DC 5260 unless 
flexion is limited to 45 degrees or less.  38 C.F.R. § 4.71a, 
DC 5260 (2008).  

DC 5261 rates based on limitation of extension, providing 
that when extension is limited to 5 degrees, a noncompensable 
rating is assigned; limitation to 10 degrees warrants a 10 
percent rating; limitation to 15 degrees warrants a 20 
percent rating; and extension limited to more than 15 degrees 
warrants still higher ratings, up to 50 percent.  However, in 
the present case, range of motion testing has consistently 
shown that this Veteran exhibits full extension of the right 
knee, i.e. to zero degrees.  See VA examinations, supra; see 
also 38 C.F.R. § 4.71a, Plate II (2008). 

Thus, although VA General Counsel has held that separate 
evaluations for limitations of flexion and extension may be 
assigned for disability of the same joint, separate 
evaluations are not available here as there is no compensable 
limitation of motion for either flexion or extension of the 
Veteran's right knee.  See VAOGCPREC 9-2004, 69 Fed. Reg. 
59990 (September 17, 2004).

Nonetheless, VA General Counsel has also held that, in cases 
such as these, a claimant who has both arthritis and 
instability of a knee may be granted separate evaluations 
under DCs 5003 and 5257, respectively, without violating the 
rule against pyramiding in 38 C.F.R. § 4.14.  However, any 
such separate rating must be based on additional disabling 
symptomatology.  That is to say that separate evaluations are 
appropriate so long as there is evidence of limitation of 
motion that meets the requirements of the zero percent level 
under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (August 14, 1998).

Here, the medical evidence of record shows that this Veteran 
has instability of the knee with arthritis that presents 
additional disability.  Additional disability is found in 
this case because, although noncompensable, limitation of 
flexion to 60 degrees shows some limitation or impairment of 
range of motion.  See VA examination, April 2008. 

The Board also notes that the Veteran has undergone surgical 
removal of semilunar cartilage.  A partial right lateral 
meniscectomy and debridement, with removal of osteophyte 
formation and partial synovectomy was performed in December 
1997.  See Private treatment record.  The rating schedule 
provides a 10 percent rating for symptomatic removal of 
semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259 (2008).  
However, in the present case, the relevant symptoms of 
instability and limitation of motion of the right knee are 
found to already be adequately compensated under the 
diagnostic codes currently applied.  An additional rating for 
the same symptomatology under another diagnostic code would 
constitute pyramiding, which is prohibited by 38 C.F.R. 
§ 4.14.  Thus, an additional rating under DC 5259 is not 
applicable here. 

The Board has also considered whether additional evaluation 
is warranted on the basis of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements, or based upon weakened 
movement, excess fatigability and incoordination.  See 38 
C.F.R. § 4.45 (2008); DeLuca v.  Brown, 8 Vet. App. 202 
(1995).  However, the most recent complete examination of the 
right knee found that the Veteran had no additional 
limitation of motion on repetitive use.  VA examination, 
September 2006.  As such, any functional loss presented by 
the Veteran's disability is found not to result in any 
greater disability beyond that already contemplated by the 
Veteran's schedular ratings.  

Lastly, in reaching the above decision, the Board finds that 
the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, there has been no 
assertion or showing by the appellant that his service-
connected right knee disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  An 
increased evaluation for degenerative joint disease of the 
right knee is not warranted.

Service Connection

The Veteran seeks service connection for hearing loss and 
tinnitus which he contends initially manifested in service, 
and service connection for a right hip and low back condition 
which he contends are the result of his service-connected 
right knee condition.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis and hearing loss) 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.
Right hip and low back conditions

In the present case, the Veteran is currently diagnosed with 
old compressive changes at the T12-L1 level with early 
degenerative joint disease at multiple levels in the 
thoracolumbar junction, and with degenerative joint disease 
of the hips.  The service treatment records reflect that 
neither condition was reported or treated during military 
service.  Thus, direct service connection is not warranted.  

Instead, the Veteran contends that both the claimed right hip 
and low back conditions are due to his service-connected 
right knee condition.  However, a VA examiner specifically 
requested to opine about any causal relationship between 
these disabilities stated that "...in the absence of any 
supporting evidence ... I think it is highly unlikely that his 
right knee disease is in any way causally related to his 
right hip or his lower back problems."  VA examination, 
April 2008.  Therefore, as there is no medical evidence of a 
nexus between the Veteran's current right knee disability and 
the claimed right hip or low back condition, secondary 
service connection is not warranted

Hearing loss and tinnitus

The Veteran also seeks service connection for hearing loss 
and tinnitus.  It is noted that the medical evidence of 
record does not show that the Veteran has sought treatment 
for either condition at any time (to include within one year 
of discharge from service), nor is there any evidence that a 
diagnosis of hearing loss or tinnitus has ever been rendered.  
Without credible evidence of such signs or symptoms, there is 
no disability for which service connection can be granted.  
The Court has specifically disallowed service connection 
where there is no present disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of a 
current clinical diagnosis, service connection for hearing 
loss and tinnitus must, therefore, be denied.



As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection is not warranted for hearing loss, 
tinnitus, a right hip condition, or a low back condition.  


ORDER

An initial rating in excess of 20 percent for degenerative 
joint disease with instability of the right knee is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease with pain and limitation of flexion of the 
right knee is denied. 

Service connection for a right hip condition including 
degenerative joint disease, to include as secondary to the 
Veteran's service-connected right knee condition, is denied.

Service connection for a low back condition including 
compressive changes at T12-L1 with degenerative joint 
disease, to include as secondary to the Veteran's service-
connected right knee condition, is denied. 

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


